                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                        4:19CR3126

      vs.
                                                          ORDER
TITUS J. MILLER,

                     Defendant.


      This case was determined to be unusual and complex for the purposes of
the Speedy Trial Act. Consistent with that designation, the government has
determined it cannot thoroughly review an redact the discovery before the current
disclosure deadline of December 13, 2019. It requests additional time for
performing Rule 16 disclosures. The motion is unopposed. The court finds it
should be granted.


      Accordingly,


      IT IS ORDERED that the government’s motion, (Filing No. 23), is granted,
and its deadline for accomplishing discovery in accordance with NECrimR 16.1
and Fed. R. Crim. P. 16 is extended to December 30, 2019.


      December 17, 2019.
                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
